By the Court:
We are of opinion that the certificates of indebtedness provided for by the Act of March 30th, 1872, “ to provide the City of Sacramento with a better supply of water,” can be applied only to the payment of the work to be done under the bid accepted by the vote of the people and the purchase of the other and further pipes, hydrants, and minor works mentioned in the Act, and that no authority is given by this Act to purchase a building or site for a building to be used in connection with the water works contemplated by the Act.
Mandamus denied.